Case 1:19-cv-02381-LTB-MEH Document 24 Filed 10/06/19 USDC Colorado Page 1 of 9




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 19-cv-2381-MEH

   WALTER CHARNOFF

         Plaintiff,

  v.

   NANCY LOVING, ART PORT LLC, ARTSUITE NY, STUDIO 41, LLC

          Defendants.



           PLAINTIFF’S EMERGENCY MOTION FOR PRESERVATION ORDER


         Plaintiff, Walter Charnoff, (“Mr. Charnoff” or “Plaintiff”) by and through his undersigned

  counsel, The Law Office of Ian T. Hicks, LLC, hereby respectfully files his Motion for

  Preservation Order, as follows:

         Certificate of Conferral: Plaintiff conferred with Defendants’ counsel, who stated that the

  relief sought herein is opposed.

                               Introduction and Factual Background

  Procedural History and Underlying Dispute Regarding Art, Failure to Ship, and Damage to Art

         1.      This civil action was originally commenced in Boulder County District Court (the

  “State Court”) on June 20, 2019. Defendants filed a Notice of Removal on the basis of diversity

  jurisdiction on August 21, 2019 and filed a Motion to Dismiss for Lack of Jurisdiction

  (“Defendants’ Motion”) on August 28, 2019, which is fully briefed. The Court issued an Order to

  Show Cause regarding why this action should not be remanded back to Boulder County District
Case 1:19-cv-02381-LTB-MEH Document 24 Filed 10/06/19 USDC Colorado Page 2 of 9




  Court, on August 22, 2019. The parties have both filed briefing relating to the Order to Show

  Cause.

           2.      This action arises out of and relates to Plaintiff’s purchase of artworks sold by the

  Defendants, on two occasions, totaling approximately $186,000.00, which Nancy Loving (“Ms.

  Loving”) later valued at approximately $440,000.00 in writing, as well as the parties’ subsequent

  dealings. Plaintiff alleges that Ms. Loving (1) initially refused to ship the artworks to Plaintiff, (2)

  refused to account for and authenticate the artworks purchased, (3) failed to substantiate that the

  artworks were properly stored and insured, by providing supporting documentation, (4) later

  attempted to drastically change the parties’ agreement as a condition precedent to shipment, and

  (5) damaged some of the artwork through improper storage. See Am. Compl., ¶¶ 9-71, attached

  as Exhibit 1.1

           3.      Prior to and during this action, the artworks remained in Ms. Loving’s possession.

  Before this civil action was commenced, Plaintiff attempted, repeatedly to have Ms. Loving ship

  the art he had already paid for. See Emails between Walter Charnoff and Nancy Loving, attached

  as Exhibit 2, p. 1 (Plaintiff offering to escrow $1,500.00—an amount not agreed to, and after Ms.

  Loving had promised to pay to ship the art—to obtain delivery of his documenting prior requests

  for delivery).2 In response, even as late as June 21, 2019, Ms. Loving attempted to impose new

  and additional costs, and most importantly, attempted to force Plaintiff to sign an “as-is” clause,

  in a new written contract, for art he had never seen, and for which he would not see prior to



  1
    Plaintiff alleges that Ms. Loving, at all times alleged in the Amended Complaint, was acting on
  behalf of an entity through which she operates her art gallery, Art Port LLC (“AP”), a fictitious
  entity she also uses during her business intermittently, ArtSuite NY (“AS”), and as the exclusive
  and actually-authorized agent of
  2
    There are perhaps dozens of written communications from Plaintiff to Ms. Loving requesting
  delivery of his art, after he had unquestionably paid for it. These items are not attached for
  purposes of avoiding duplicative exhibits.
                                                     2
Case 1:19-cv-02381-LTB-MEH Document 24 Filed 10/06/19 USDC Colorado Page 3 of 9




  executing the clause. See Email from Nancy Loving, dated June 21, 2019, attached as Exhibit 3,

  p. 1 (stating “Also attached is the sales agreement. The Sales Agreement must be signed by the

  buyer before the art can be delivered. This is mandatory.”); Exhibit 4, Sales Agreement attached

  to Ex. 3, p. 1 (providing an “as-is” clause, notating its date of June 21, 2019, and acknowledging

  prior receipt of $141,000.00 from Plaintiff before that written but unsigned contract existed).

          4.      These concerns regarding the content of what items remained in Ms. Loving’s

  possession, custody, or control, and the condition of that art are motivated by more than her

  attempt to foist an “as-is” clause on Plaintiff, after he had already paid and without any

  opportunity to see the art. Those concerns arise from experience, given that on two occasions,

  with two different items of art, Ms. Loving’s actions caused the art to be damaged. With respect

  to the first item, Ms. Loving, after promising to professionally store Plaintiffs’ art, or display it in

  a museum or gallery, instead put it by a pool table in her boyfriends’ house, where it was

  skewered by a pool cue and damaged. See Ex. 2, p. 1 (Noting Plaintiff was credited $20,000.00

  for damage to a painting entitled “Two Vessels” for damage from a pool cue).

          5.      With respect to the second item, Ms. Loving affirmatively deconstructed a bound

  collection of paintings in a journal and split the journal apart into multiple paintings even though

  the journal’s historic and monetary value was tied to its status as a single, bound item with several

  attached paintings. See id., p. 2 (documenting that one of the artworks, a collection of 14

  paintings in a bound journal, was unbound by Ms. Loving, who then removed several of the

  paintings, destroying the journal’s value that was based on its status as a complete, bound

  collection), and p. 6 (Ms. Loving acknowledging that the journal was unbound). One of those

  unbound paintings appears to be for sale online and as far as Plaintiff is concerned, is lost.




                                                      3
Case 1:19-cv-02381-LTB-MEH Document 24 Filed 10/06/19 USDC Colorado Page 4 of 9




         6.      Plaintiff also has concerns about the condition and content of the art shipped by

  Ms. Loving, because of the difficulties he had in obtaining specific information and documents

  about where his art was stored and proof of insurance. For example, Ms. Loving repeatedly told

  Plaintiff that the art was professionally stored and insured, but refused to provide the invoices and

  certificates of insurance verifying the same. See Emails between Walter Charnoff and Nancy

  Loving, attached as Exhibit 5, p. 1. After the litigation was commenced, the undersigned also

  attempted to reach an accommodation with Defendants’ counsel, given concerns as to the

  condition of the art, what art was in her possession, and whether it was properly insured.

         7.      The prelitigation communications terminated with no resolution. The post-filing

  communications, from the undersigned, were transmitted not as a settlement offer, and not as an

  election of remedies, but instead in an effort to preserve the evidence—the art—that the litigation

  centered around, for purposes of later expert valuation and analysis for authenticity. Counsel for

  the parties were unable to reach an agreement, primarily because the undersigned did not believe

  that preservation of key evidence, which will be analyzed by experts and introduced at trial,

  required Plaintiff to elect remedies between the fraud remedy of rescission and restitution or

  acceptance of the art and suing for damages for breach of contract.

         8.      At that stage, the undersigned was ready to seek Court intervention to have the art

  placed in the hands of a third party to be held pending the outcome of this litigation. The

  undersigned had asked for an invoice or receipt as to whether the art was allegedly stored, but did

  not receive that information. Then, out of the blue and without any notice, Plaintiff received a

  phone call from a moving company stating that it had a single package, shipped from New Jersey,

  which weighed 350 pounds and for which the description simply said “art” on the outside of the

  package, a single crate. On the invoice that travelled with the package, under the section listing



                                                    4
Case 1:19-cv-02381-LTB-MEH Document 24 Filed 10/06/19 USDC Colorado Page 5 of 9




  the amount of insurance, it said “$0.” The moving company was not one that deals in art, had no

  information on what was inside the package, whether it was one or the approximately 30 pieces

  that was the subject of the two purchases, or whether Ms. Loving sent it.

  Current Status of the Art and Necessity of Preserving its Condition with a Third Party

          9.      It is now clear, after the undersigned was forced to ask opposing counsel, that Ms.

  Loving caused the art to be transmitted across the country, without notice and with an invoice that

  appears to show it is uninsured. See Seko Worldwide Delivery Receipt, attached as Exhibit 6.

  Plaintiff is desirous of having the art stored, safely, in the hands of a third party, for three reasons:

  (1) accepting delivery could be viewed as an election remedies, before this case is even at issue,

  which the law does not require at this stage of the litigation; (2) it is necessary to preserve the

  condition of the art, in a proper facility, to ensure that chain of custody is preserved, and to make

  sure that it can be analyzed by experts for authenticity and valuation in the condition in which it

  was received, and (3) to ensure that key evidence that will be an exhibit for trial is preserved.

          10.     Plaintiff has already secured the services of a company in Aurora, Colorado, which

  specializes in the storage and protection of high-value artworks, Ship Art-Terry Dowd LLC

  (“SA”). As can be seen from the attached Facility Report, SA has a climate controlled building

  that keeps the temperature and humidity at ideal levels, extensive backup power facilities, which

  is secured with state of the art security systems, all of which are necessary and ideal for the safe

  storage of the art. See Terry Dowd LLC Facility Report, attached as Exhibit 7. All employees

  must pass TSA level background checks. Plaintiff is willing to cover these costs during the

  litigation for storage at SA but may seek to recoup them as recoverable costs. Further, the Storage

  Agreement, shows that SA is able to conduct a condition assessment once the art arrives, and




                                                      5
Case 1:19-cv-02381-LTB-MEH Document 24 Filed 10/06/19 USDC Colorado Page 6 of 9




  further has movers who specialize in moving art to pickup the art from the current location and

  transport it to SA’s facility.

          11.     Accordingly, Plaintiff is respectfully requesting that the art be picked up, moved,

  and stored at SA’s facility for the pendency of the litigation, and that no action be taken with

  respect to the art—such as opening, moving, or conducting any analysis thereof—without written

  agreement of counsel or Court order before such action is taken. Plaintiff further requests that the

  art be insured during the pendency of the litigation against loss or damage.

                                              Legal Standard

          12.     Federal and state common law, as well as various procedural rules governing

  litigation, impose upon litigants the duty “to preserve documents and property that could

  potentially serve as evidence in a lawsuit.” R.F.M.A.S., Inc. v. So, 271 F.R.D. 13, 21 (S.D.N.Y.

  2010). The Federal Rules of Civil Procedure provide the protocols for complying with the duty to

  preserve evidence and the timing of discovery requests and responses. Id.; see also Maracich v.

  Spears, 570 U.S. 48, 90 (2013) (recognizing the connection between Rule 26 and a party’s “duty

  to preserve material evidence”). “Not only does a party have a duty to preserve potentially

  relevant evidence, courts are empowered to issue orders enforcing a party’s preservation

  obligations, especially where failure to preserve poses an unacceptable risk of undermining the

  integrity of the judicial process or preventing an adjudication on the merits altogether.” Toussie v.

  Allstate Ins. Co., 2018 WL 2766140, at *3 (E.D.N.Y. June 8, 2018).

          13.     “Although the power to issue preservation orders originates in the equity power to

  grant injunctions, the substance of a preservation order is not the same as that of an injunctive

  order . . . [and it] follows that the four-prong test utilized in matters of injunctive relief is not

  readily applicable to matters of preservation” Durney v. Swift Transportation Co., 2008 WL



                                                       6
Case 1:19-cv-02381-LTB-MEH Document 24 Filed 10/06/19 USDC Colorado Page 7 of 9




  11411451, at *1 (D. Wyo. Oct. 15, 2008) (Citing Capricorn Power Co. v. Siemens Westinghouse

  Power Corp., 220 F.R.D. 429, 432–33 (D. Pa. 2004); Pueblo of Laguna v. United States, 60 Fed.

  Cl. 133, 138 n. 8 (2004)). “The party seeking a preservation order must demonstrate that it is

  necessary and not unduly burdensome.” Boyd v. Hi Country Chevrolet, 2011 WL 13289644, at

  *1 (D.N.M. Aug. 11, 2011) (Citing Pueblo of Laguna v. United States, 60 Fed. Cl. 133, 138 n. 8

  (2004)).

         14.     First, the movant “must show that absent a court order, there is significant risk that

  relevant evidence will be lost or destroyed—a burden often met by demonstrating that the

  opposing party has lost or destroyed evidence in the past or has inadequate retention procedures in

  place.” Id. Second, the proponent of a preservation order is also required to show that “the

  particular steps to be adopted will be effective but not overbroad.” Id. Further, where the

  evidence is in the hands of a third party, who is not subject to the Court’s authority, it is even

  more important that a preservation order be issued to ensure the evidence is preserved. See Bright

  Sols. for Dyslexia, Inc. v. Doe 1, 2015 WL 5159125, at *3 (N.D. Cal. Sept. 2, 2015).

                                            Legal Argument

         15.     Here, each of the factors necessary for the issuance of a preservation order exists,

  and it is necessary to issue the order to protect a unique and fragile item, which is one of a kind an

  irreplaceable—the artworks at issue.

         16.     First, there is a significant risk that evidence will be lost or destroyed absent a

  court order. Ms. Loving has previously damaged Plaintiff’s art after she stated it would be placed

  in a secure storage, but in fact placed it on the walls of her home next to a pool table, causing one

  of the paintings to be poked and damaged with a pool cue. Ms. Loving also physically and

  affirmatively deconstructed Plaintiff’s bound journal of paintings, causing it to lose significant



                                                     7
Case 1:19-cv-02381-LTB-MEH Document 24 Filed 10/06/19 USDC Colorado Page 8 of 9




  historical and monetary value. Moreover, Ms. Loving has persistently failed to provide proof of

  insurance when asked or. proof of storage in a proper facility when asked. She also caused the art

  to be shipped in a haphazard nature, by sending it to a a non-art storage facility, apparently

  without shipping insurance, and without notice to Plaintiff. further demonstrates that a

  preservation order is necessary. These circumstances show that Ms. Loving has caused the

  evidence to be damaged before, damage that could harm its monetary, historic, and forensic value,

  and therefore a significant risk that relevant evidence will be lost or destroyed.

          17.     Second, the steps to be adopted will be effective, but not overbroad. Plaintiff has

  already found the most ideal facility, at his time and expense, and is willing to pay to store the art

  pending the outcome of the litigation. This benefits both Plaintiff and Defendants. It is certainly

  safer there than it would be at its current location. Third and finally, the art is in the hands of a

  third party, and it is unclear what if any experience they have in handling and storing of art, such

  as temperature and humidity control, rodent and pest control, fire prevention, security,

  background checks for employees, or any of the key factors necessary to the safest storage

  possible. It the art is listed as uninsured on the current storage facility’s invoice/bill of lading.

          18.     Additionally, Defendants, by sending the art, clearly have shown they do not

  oppose it being held by persons other than themselves, outside their custody and control. The

  mere act of taking the art and receiving it by Plaintiff could possibly give rise to an argument that

  by doing so he has elected his remedies and limited his rights contrary to existing law. See, e.g.,

  H & K Auto. Supply Co. v. Moore & Co., 657 P.2d 986, 988 (Colo. App. 1982) (noting that while

  a party may elect remedies through their litigation conduct, “the choice of remedies belongs to the

  one who has been defrauded, and may not be forced upon him by the wrongdoer.”). For all these

  reasons, a preservation order is proper.



                                                      8
Case 1:19-cv-02381-LTB-MEH Document 24 Filed 10/06/19 USDC Colorado Page 9 of 9




                                   Conclusion and Relief Requested

         19.     Plaintiff respectfully requests the following: the art be picked up, moved, and

  stored at SA’s facility for the pendency of the litigation, and that no action be taken with respect

  to the art—such as opening, moving, or conducting any analysis thereof—without written

  agreement of counsel or Court order before such action is taken. Plaintiff further requests that the

  art be insured during the pendency of the litigation against loss or damage and that Defendants be

  required to provide any and all certificates of insurance potentially applicable to the art

  immediately to determine if such insurance is necessary.

          Dated this 6th day of October, 2019

                                                         /s/ Ian T. Hicks, Esq.
                                                         Ian T. Hicks, Reg. No., 39332
                                                         The Law Office of Ian T. Hicks LLC
                                                         Attorney for Plaintiff
                                                         6000 East Evans Avenue, Suite 1-360
                                                         Denver, Colorado, 80222
                                                         Telephone: (720) 216-1511
                                                         Facsimile: (303) 648-4169
                                                         E-mail: ian@ithlaw.com

                                    CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on this 6th day of October, 2019, the foregoing Motion

  was filed via CM/ECF, and served upon the following:

  Shoemaker Ghiselli + Schwartz, LLC
  Elizabeth H. Getches
  Cynthia A. Mitchell
  SHOEMAKER GHISELLI + SCHWARTZ LLC
  1811 Pearl Street
  Boulder, CO 80302
  Telephone: (303) 530-3452
   FAX: (303) 530-4071
  Email: lgetches@sgslitigation.com
  Attorney for Defendants

                                                                 s/ Ian T. Hicks, Esq.


                                                    9
